       Case 4:19-cv-00325-HSG Document 522 Filed 06/01/20 Page 1 of 3




 1 David R. Ongaro (State Bar No. 154698)
   dongaro@ongaropc.com
 2 Kirsten McNelly Bibbes (State Bar No. 276308)
   kbibbes@ongaropc.com
 3 Nilufar K. Majd (State Bar No. 246017)
   nmajd@ongaropc.com
 4 ONGARO PC
   1604 Union Street
 5 San Francisco, CA 94123
   Telephone:    (415) 433-3900
 6 Facsimile:    (415) 433-3950

 7 Attorneys for Defendant
   HONEYWELL INTERNATIONAL INC., f/k/a
 8 AlliedSignal Inc., Successor-In-Interest To
   The Bendix Corporation
 9

10                               UNITED STATES DISTRICT COURT

11                            NORTHERN DISTRICT OF CALIFORNIA

12

13 In re Toy Asbestos Litigation                          Case No. 4:19-cv-00325-HSG

14                                                        STIPULATION AND [PROPOSED]
                                                          ORDER FOR MODIFIED DEPOSITION
15
                                                          AND DAUBERT SCHEDULE
16                                                        REGARDING DEFENDANT
                                                          HONEYWELL INTERNATIONAL
17                                                        INC.’S EXPERT DR. ANIL VACHANI
18
                                                          Trial Date: July 27, 2020
19
                                                          Date Removed: January 18, 2019
20

21
            Purusant to the Court’s Order Granting in Part and Denying in Part, Defendant Honeywell
22
     International Inc.’s (“Honeywell”) Motion to Modify the April 27, 2020 Court Ordered Deadline
23
     to Depose Expert Dr. Anil Vachani (ECF Docket No. 507), Plaintiffs Agnes Toy and Thomas Toy,
24
     Jr. (“Plaintiffs”) by and through their attorneys of record, and Honeywell by and through its
25
     attorneys of record, have met and conferred and submit the following Stipulation and Proposed
26
     Order for the deposition of, and Daubert schedule pertaining to Dr. Anil Vachani.
27

28
                                                                  Case No. 4:2019-cv-00325-HSG
        STIPULATION AND [PROPOSED] ORDER FOR MODIFIED DEPOSITION AND DAUBERT SCHEDULE
         REGARDING DEFENDANT HONEYWELL INTERNATIONAL INC.’S EXPERT DR. ANIL VACHANI
      Case 4:19-cv-00325-HSG Document 522 Filed 06/01/20 Page 2 of 3




 1                         Matter                          Parties Proposed New Date:
 2     Deposition of Dr. Vachani                      June 1, 2020 at 10:00 a.m. (ET)
 3     Daubert Motion Filing Deadline Regarding Dr. June 11, 2020
 4     Vachani

 5     Honeywell’s Opposition to Daubert Motion June 18, 2020
       Regarding Dr. Vachani
 6
       Plaintiffs’ Reply to Daubert Motion Regarding June 25, 2020
 7
       Dr. Vachani
 8
       Daubert Hearing Regarding Dr. Anil Vachani     July 2, 2020 at 2:00 p.m.
 9

10

11   Dated: May 29, 2020                      Dean, Omar, Branham, Shirley, LLP
12

13                                      By:   /S/ Benjamin Adams
                                              BENJAMIN ADAMS
14                                            Attorneys for Plaintiffs
                                              Agnes Toy and Thomas Toy, Jr.
15

16

17   Dated: May 29, 2020                      ONGARO PC

18
                                        By:   /S/ Nilufar K. Majd
19
                                              NILUFAR K. MAJD
20                                            Attorneys for Defendant
                                              HONEYWELL INTERNATIONAL INC. f/k/a
21                                            AlliedSignal Inc., Successor-in-Interest to The
                                              Bendix Corporation
22

23

24

25

26

27

28
                                            1                    Case No. 4:2019-cv-00325-HSG
      STIPULATION AND [PROPOSED] ORDER FOR MODIFIED DEPOSITION AND DAUBERT SCHEDULE
       REGARDING DEFENDANT HONEYWELL INTERNATIONAL INC.’S EXPERT DR. ANIL VACHANI
       Case 4:19-cv-00325-HSG Document 522 Filed 06/01/20 Page 3 of 3




 1                                     [PROPOSED] ORDER

 2         PURSANT TO STIPULATION between the parties, it is hereby ORDERED that the

 3 January 10, 2020 case schedule is modified as shown above and that Plaintiffs and Honeywell

 4 shall comply with the modified schedule listed above.

 5

 6         _________________
                 6/1/2020                 _____________________________________________

 7         DATE                           HON. HAYWOOD S. GILLIAM, JR.
                                          UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
      STIPULATION AND [PROPOSED] ORDER FOR MODIFIED DEPOSITION AND DAUBERT SCHEDULE
       REGARDING DEFENDANT HONEYWELL INTERNATIONAL INC.’S EXPERT DR. ANIL VACHANI
